Citation Nr: 9934773	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) rating for low 
back pain.

3.  Entitlement to an increased (compensable) rating for 
residuals of hepatitis.

4.  Entitlement to an increased (compensable) rating for 
allergic rhinitis.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
gallstones.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran had more than 20 years of active service, 
including most recently from January 1988 to January 1992.  
The Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for gallstones in October 1992.  It 
notified the veteran of its decision at that time and of his 
right to appeal it within one year thereof, but no timely 
appeal was filed.  In June 1992, he applied to reopen a claim 
for service connection for gallstones, and for increased 
ratings for the other disabilities at issue.  In October 
1995, the RO denied each of the benefits now sought on 
appeal, and the veteran appealed its decision.  


FINDINGS OF FACT

1.  The veteran's right ear hearing loss equates with hearing 
level I and his left ear hearing loss equates with hearing 
level I or II as shown by the August 1995 and April 1998 VA 
audiometric examination reports.

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the severity 
of his service-connected low back disability, and which was 
necessary to establish the degree of such disability.

3.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the severity 
of his service-connected hepatitis, and which was necessary 
to establish the degree of such disability.

4.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the severity 
of his service-connected allergic rhinitis, and which was 
necessary to establish the degree of such disability.

5.  The RO denied service connection for gallstones in 
October 1992 and notified the veteran of its decision and of 
his right to appeal it within one year thereof at that time.  
He did not timely appeal its decision.

6.  Since October 1992, evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been submitted.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85 et seq. (1996 and 1999).  

2.  Entitlement to an increased rating for low back pain 
cannot be established without a current VA examination; as 
the veteran has failed to report for such examination without 
good cause, the veteran's claim is denied.  38 C.F.R. §§ 
3.327, 3.655 (1999).

3.  Entitlement to an increased rating for residuals of 
hepatitis cannot be established without a current VA 
examination; as the veteran has failed to report for such 
examination without good cause, the veteran's claim is 
denied.  38 C.F.R. §§ 3.327, 3.655 (1999).

4.  Entitlement to an increased rating for allergic rhinitis 
cannot be established without a current VA examination; as 
the veteran has failed to report for such examination without 
good cause, the veteran's claim is denied.  38 C.F.R. §§ 
3.327, 3.655 (1999).

5.  The October 1992 RO rating decision denying service 
connection for gallstones is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.201, 20.302, 20.1103 (1999).

6.  The evidence submitted since the October 1992 RO decision 
is not new and material; thus, the claim of service 
connection for gallstones cannot be reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability ratings for four 
service-connected disabilities, each of which is currently 
rated as noncompensably disabling.  He is also seeking 
service connection for gallstones.  Implicit in the veteran's 
presentation as to that issue is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen his previously-denied claim.

In the interest of clarity and expediency, the Board will 
separately discuss the hearing loss issue; the three other 
increased rating issues; and the service connection issue.

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.

Relevant Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The average impairment 
as set forth in VA's Schedule for Rating Disabilities, 
codified at 38 C.F.R. Part 4, includes diagnostic codes which 
represent particular disabilities.  Where, as in this case, 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The assignment of schedular disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Hearing loss disability 
examinations are conducted using the controlled speech 
discrimination tests together with results of the puretone 
audiometry test.  The results of the examination are used to 
arrive at a rating pursuant to 38 C.F.R. § 4.85 et seq.  
Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests.  The VA Schedule for 
Rating Disabilities allows for such audiometric test results 
to be translated into a numeric designation ranging from 
level I, for essentially normal acuity, to level XI, for 
profound deafness, in order to evaluate the degree of 
disability from service-connected defective hearing.  The 
evaluations derived from the schedule are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86.

Factual background

On VA audiometric examination in August 1995, the veteran 
reported difficulty with hearing conversational speech in the 
presence of background noise.  Clinically, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
35
35
29
LEFT
10
20
50
60
35

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 percent in the left ear.  
Ear protection was prescribed.  

On VA audiometric examination in April 1998, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
50
45
40
LEFT
20
25
65
70
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 84 percent in the left ear.

Analysis

Preliminary matters

As an initial matter, the Board notes that the veteran's 
claim for an increased evaluation of his service connected 
bilateral hearing loss disability is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board notes that, in 
general, an allegation of increased disability is sufficient 
to establish as well-grounded a claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed with respect to the disability at issue 
and that no further assistance to the veteran is required in 
order to comply with the VA's duty to assist mandated by 38 
U.S.C.A. § 5107(a).  Moreover, there is no indication that 
there are additional records which would aid in its decision.  
The Board concludes that the record is complete and there is 
no further duty to assist the veteran in developing his claim 
under 38 U.S.C.A. § 5107(a).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Veterans 
Appeals stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the evidence must preponderate against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the law or regulation changes after a claim has been 
filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  During the current rating period, in pertinent 
part, there have been non-substantive changes to the rating 
schedule that affect the claim.  Compare 38 C.F.R. § 4.87 
(1996) with 38 C.F.R. § 4.85 (1999).  The Board's analysis is 
not affected by these changes.

Discussion

After having carefully reviewed the evidence of record, the 
Board has come to the conclusion that the objective clinical 
evidence of record does not support a compensable schedular 
rating for the veteran's service-connected bilateral hearing 
loss disability.  The veteran's service-connected right ear 
hearing loss as shown by the audiometric evidence of record 
equates with a Level I hearing loss per 38 C.F.R. § 4.85 et 
seq., since the puretone threshold average was no worse than 
40 decibels and the speech recognition was no worse than 94 
percent.  The veteran's service-connected left ear hearing 
loss as shown by the audiometric evidence of record equates 
with no more than a Level II hearing loss per 38 C.F.R. § 
4.85 et seq., since the puretone threshold average was no 
worse than 45 decibels and the speech recognition was no 
worse than 84 percent.  In light of this, a noncompensable 
evaluation is assigned.

While the veteran obviously has hearing loss as reflected by 
the audiometry results, in order to be assigned a compensable 
evaluation under VA schedular standards, the average pure 
tone thresholds and/or speech recognition scores would have 
to reflect more hearing impairment than is evident in the 
August 1995 and April 1998 VA audiometric examination 
reports.  

In summary, for the reasons and based discussed above, the 
Board concludes that the preponderance of the evidence is 
against the claim for a compensable rating for bilateral 
hearing loss disability.  The benefit sought on appeal is 
accordingly denied.

2-4.  Entitlement to compensable ratings for low back pain, 
residuals of hepatitis, and allergic rhinitis.

Relevant Law and Regulations

The law and regulations generally pertaining to increased 
disability ratings have been set out above.

Reexaminations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability.  Generally, 
reexaminations will be required if it is likely that a 
disability has improved, or if evidence indicates there has 
been a material change in a disability or that the current 
rating may be incorrect.  Individuals for whom examinations 
have been authorized and scheduled are required to report for 
such examinations.  38 C.F.R. § 3.327(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.


Factual Background

By rating action of October 1992, the RO granted service 
connection for low back pain, residuals of hepatitis and 
allergic rhinitis.  Noncompensable disability ratings were 
assigned.  The veteran filed claims for increased ratings in 
June 1995.  

A VA examination was conducted in August 1995. The veteran 
reported a history of mechanical back pain without bladder or 
bowel dysfunction.  Clinically, he had a normal cerebellar 
and extrapyramidal examination.  Straight leg raising was 
normal bilaterally to 90 degrees with the veteran lying 
supine.  Forward flexion of the lumbosacral spine was intact.  
There was no kyphoscoliosis of the lumbosacral spine.  The 
impression was mechanical low back pain.  

With respect to hepatitis residuals, physical examination 
revealed no scleral icterus.  Abdominal examination revealed 
no hepatosplenomegaly.  There was no ascites or spider 
angiomata.  The veteran's SGPT was elevated.  The impression 
was history of viral hepatitis, presumably hepatitis B.  

On VA examination in August 1995, the veteran's nose was also 
examined and no abnormality was reported.  

The RO denied compensable ratings for low back pain, 
residuals of hepatitis, and allergic rhinitis in October 1995 
after considering the August 1995 VA examination report.  
After the veteran disagreed with its decisions, VA in April 
1998 advised the veteran to report for examinations to 
evaluate each disability.  According to an examination 
request sheet and the subsequently issued supplemental 
statement of the case, the RO wanted the veteran's back 
disability claim to be evaluated in light of 
38 C.F.R. §§ 4.40 and 4.45 , because there had been a rating 
criteria change for allergic rhinitis and because the RO 
believed (evidently in light of the essentially negative 
August 1995 examination) that evidence which could be 
material to the hepatitis claim would have been produced from 
the scheduled examination.  

The veteran failed to report for the scheduled examinations.   
There is a May 1998 note in the claims folder indicating that 
the veteran reported missing an examination because he 
thought it had been scheduled for a week later than it had 
actually been.
The examinations were rescheduled for August 1998.  The 
veteran was gain notified, and again he failed to report for 
examination.

In September 1998, it was learned that the veteran had been 
unable to reschedule Monday and Wednesday examinations in 
August 1998, and that he wanted a Friday examination if 
possible.  No reason was given for this request or for his 
failure to report previously.  The veteran failed to report 
for another VA examination in November 1998.  No contact has 
been received from the veteran since his September 1998 
request to reschedule the examinations he missed in August 
1998.

In December 1998, the RO continued the denials of the 
veteran's claims and advised him that its reasons for doing 
so were, in part, essentially that evidence which might have 
been brought about as a result of the VA examinations which 
were ordered was not obtained.  

Over the course of these claims, no letters VA sent to the 
veteran have been returned as undeliverable.

Analysis

Initially, the Board has determined that these issues are 
matters in which the law, as opposed to the evidence, is 
dispositive.  The United States Court of Appeals for Veterans 
Claims (Court) has observed that the use of the statutory 
term "well grounded" should be confined to matters in which 
the evidence is dispositive.  Therefore, in cases such as 
this, where the law and not the evidence is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law (Cf. FED R. CIV. P. 12(b)(6) 
("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, VA may proceed with the adjudication of 
the claim.  This regulation states, "[w]hen a claimant fails 
to report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

A review of the record reflects that the veteran failed to 
report of at least three separate occasions for scheduled 
examinations.  His only excuse was his own confusion over the 
scheduled date of the April 1998 examination.  There were, 
however, no specific reasons proffered by the veteran for why 
he ultimately did not report for VA to examine each of the 
disabilities at issue on the opportunities he was given.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b) (1999)], or "good cause" 
[see 38 C.F.R. § 3.655] for failing to report for the 
scheduled examinations.  5 Vet. App. at 265.  In this case, 
there is no evidence on file demonstrating that the veteran 
had any "adequate reason" or "good cause" for failing to 
report to be examined for each of the disabilities when VA 
requested.  In fact, demonstrates no reason or cause has been 
proffered, except for an admitted mistake by the veteran on 
one occasion.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the veteran has only one address of record and that the 
notice to report for examinations was adequately sent.  There 
is affirmative evidence that he in fact received 
correspondence at that address, and he has not contended 
otherwise.  Indeed, the fact that he corresponded with VA to 
attempt to reschedule other VA examinations affirmatively 
shows he received notice.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  See also 
Schoolman v. West, 12 Vet. App. 307 (1999), and YT v. Brown, 
9 Vet. App. 195, 199 (1996).  

The Court has also held that where, as here, there is slight 
deviation from an address of record, but the claimant is 
nevertheless shown to have received some correspondence at 
the address despite the deviation, the deviation is not 
sufficient to overcome the presumption of regularity.  Jones 
v. West, 12 Vet. App. 98 (1998) [street address was correct 
but room number was omitted].  

While certain medical evidence dated in 1995 and earlier is 
of record, this evidence is somewhat unclear as to the 
precise current nature and severity of the veteran's 
disabilities, see Francisco, supra, and in no way serves as a 
substitute for the veteran's attendance at VA examinations 
scheduled to comprehensively evaluate the current extent and 
severity of his disabilities.  At this point, it has been 
several years since the veteran has been evaluated by VA 
physicians for each of the disabilities in question.  The 
veteran, moreover, has furnished no medical evidence which 
would serve as a viable substitute for the scheduled 
examinations.  See 38 C.F.R. § 3.326(b).

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
such a situation, the Board has no alternative but to deny 
the veteran's claims as provided under the provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claims of entitlement to increased ratings 
for his service-connected low back pain, hepatitis, and 
allergic rhinitis disabilities is denial because of his 
failure to report for examination by VA without evidence of 
good cause for failure to appear.

In a case where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

5.  Whether new and material evidence has been received to 
reopen the claim for service connection for gallstones.

The veteran's initial claim of entitlement to service 
connection for gallstones was denied by the RO in an 
unappealed October 1992 rating decision.  He now seeks to 
reopen his claim.

Factual Background

The "old" evidence

Evidence of record at the time of the October 1992 RO 
decision included the veteran's service medical records, 
which did not mention treatment for or show a diagnosis of 
gallstones.  On service discharge examination in December 
1991, the veteran denied having or having had gallstones, and 
clinically, his abdomen was normal.

On VA examination in March 1992, the veteran's abdomen was 
negative.  Gallstones or gallbladder disease was not 
diagnosed.

In a March 1992 letter received in April 1992, the veteran 
claimed that gallstones had been diagnosed.

By rating action of October 1992, the RO denied service 
connection for claimed gallstones.  The veteran's claim was 
denied because the service medical records were negative for 
evidence of gallstones and because gallstones were not shown 
by the evidence of record.  The veteran was advised of that 
determination in October 1992.  He did not file a notice of 
disagreement and that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The additional evidence

Duplicates of service medical records were received in June 
1995.

A VA examination was conducted in August 1995.  Clinically, 
there was no icterus, and an abdominal examination was 
conducted, without any resulting mention of a gallbladder 
problem.  Gallstones or gallbladder disease was not 
diagnosed.

The veteran failed to report for a VA examination which was 
to examine his liver, gallbladder, and pancreas in April 
1998.  

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.303 (1999).  In cases in which a chronic disability such as 
calculi of the bladder is involved, service connection may be 
granted if the chronic disability was manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge 
invalidated the 'reasonable possibility of changing the 
outcome' materiality test set forth in Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and indicated that 38 C.F.R. § 3.156 
was to be applied.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
basis for the last disallowance.  Id. at 284.

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for gallstones, 
also known as calculi of the gallbladder.  The veteran's 
claim of entitlement to service connection was denied in an 
October 1992 decision of the RO.  He was informed of that 
decision in an October 1992 letter from the RO.  He did not 
appeal that decision within the requisite time.  Because the 
decision was not duly appealed, it is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed October 1992 
decision.

The Board notes that the essential basis for the final 
October 1992 rating decision which denied service connection 
for gallstones was the lack of a showing of gallstones during 
service or to a degree of 10 percent within a year of service 
discharge.  

The Board has carefully reviewed the veteran's contentions 
and the additional evidence which has been associated with 
the claims folder since the October 1992 rating decision.  
Having so reviewed the evidence, the Board finds that new and 
material evidence has not been presented since that time.  
The evidence added to the record since the October 1992 
denial of the claim includes duplicates of service medical 
records which were previously considered in October 1992.  
Duplicate evidence is not new evidence.  Moreover, the August 
1995 VA examination report is not new under 
38 C.F.R. § 3.156, as it is cumulative of evidence previously 
considered.  The veteran's abdomen was previously shown to be 
normal, and the August 1995 examination was similarly normal.

Also since the October 1992 RO decision, the veteran has in 
essence reiterated his previous contentions that he has 
gallstones which are related to his service.  These 
contentions are essentially duplicative of his contentions in 
October 1992 and thus cannot be considered to be new 
evidence.

In short, the evidence submitted since October 1992 is 
essentially cumulative of evidence previously considered, it 
is not new.  Since it is not new, the question of its 
materiality may not be discussed.  The question of whether 
evidence is new must be answered in the affirmative before 
the question of its materiality is analyzed.  Vargas-Gonzalez 
v. West, 12 Vet. App. 321 (1999).

In summary, the additional evidence fails to show a diagnosis 
of gallstones or competent medical evidence linking such 
disability to service.  Both competent proof of current 
disability and competent proof of nexus to service are thus 
still lacking in the record.  In the absence of new and 
material evidence, the veteran's attempt to reopen his claim 
of entitlement to service connection for gallstones is not 
successful, as the evidence he has submitted does not meet 
the requirements found in 38 C.F.R. § 3.156(a).  In sum, the 
evidence submitted since the October 1992 rating decision is 
cumulative of evidence previously submitted.  

The law is clear that the Board does not have jurisdiction to 
consider a claim over which there was a prior final decision 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must find that new and 
material evidence has been submitted.  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Since the recently 
submitted evidence is not new and material, the claim of 
service connection for gallstones is not reopened and the 
benefit sought on appeal remains denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Because the Board has applied 
a different legal standard as to whether the veteran has 
submitted new and material evidence [i.e. the Hodge test as 
opposed to the Colvin test], it must be determined whether 
the veteran has been prejudiced thereby.

The fact that the RO applied the Colvin materiality test is 
of no consequence in this case.  The RO also provided the 
veteran with the provisions of 38 C.F.R. § 3.156.  No 
materiality test should have been applied, because the Court 
stated in Vargas-Gonzales that if new evidence has not been 
submitted, an inquiry as to such new evidence's materiality 
shall not ensue.  Any error by the RO could not have been 
prejudicial.  See Edenfield v. Brown, 8 Vet. App. 384 (1995) 
(no remedial action necessary if RO accords a claim more 
consideration than was necessary).

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the veteran of the evidence necessary to be submitted 
in connection with his claim.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that when a veteran has made an application to reopen a 
claim and VA is on notice of evidence which may prove to be 
new and material, and that evidence has not been submitted 
with the application, VA has a duty under 38 U.S.C.A. § 5103 
to inform the veteran of the evidence that is necessary to 
complete the application.  Graves, 8 Vet. App at 525.  The 
Board is not aware of any such evidence which is currently 
extant.  By this decision, the Board informs the veteran of 
the kind of evidence which would be new and material and 
serve to reopen his claim, such as a current medical 
diagnosis of gallstones and medical nexus evidence linking 
such current diagnosis to service.



ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability is denied.

Entitlement to an increased rating for low back pain is 
denied.

Entitlement to an increased rating for residuals of hepatitis 
is denied.

Entitlement to an increased rating for allergic rhinitis is 
denied.

New and material evidence to reopen the claim for service 
connection for gallstones not having been submitted, the 
benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See DeLuca v. Brown, 8 Vet. App. 202 (1995), decided September 22, 1995.
  The correspondence scheduling the examination was slightly erroneous in that it mistakenly referred to the 
veteran's address as "Street" instead of "Avenue".  However, it is obvious that the veteran received such 
correspondence because he reported for the April 1998 audiometric examination, notice of which was in the 
same notice letter to the veteran.

